Citation Nr: 0511672	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  95-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to a compensable rating for gastric ulcer 
disease.  

3.  Entitlement to a compensable rating for a head scar. 

4.  Entitlement to a rating higher than 10 percent for 
residuals of a skull fracture with headaches.  

5.  Entitlement to a rating higher than 10 percent for a left 
thumb scar. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran and D. P. 
ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and from February 1975 to December 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

The ratings for bilateral hearing loss, residuals of a skull 
fracture with headaches, and a left thumb scar are REMANDED 
to the agency of original jurisdiction via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The symptoms associated with gastric ulcer disease do not 
approximate or equate to mild, recurring symptoms.  

2.  Under the pre-August 2002 criteria, the head scar is 
characterized by slight disfigurement without pain or 
tenderness on objective demonstration. 

3.  Under the current criteria, the head scar measures 
greater than 13 centimeters in total length without pain and 
tenderness on objective demonstration. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for gastric ulcer 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7304 (2004).   

2.  Under the pre-August 2002 criteria, the criteria for a 
compensable rating for a head scar have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7804 (2002).  

3.  Under the current criteria, the criteria for a 10 percent 
rating for a head scar have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7804 (2004).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial rating decision occurred in 1994 
before the enactment of the VCAA in 2000.  The RO 
subsequently notified the veteran of the VCAA in a July 2001 
letter.  The RO notified the veteran of the evidence needed 
to substantiate the claims, namely, evidence of an increase 
in disability.  The veteran was notified that VA would obtain 
VA records and records of other Federal agencies, that VA 
would obtain any other records he identified with his 
authorization, and that he could submit any additional 
evidence.  The RO also asked the veteran for additional 
records he had to substantiate the claims. The veteran was 
given 60 days to respond. 

As for the timing of the VCAA notice, there is no reversible 
error by not providing VCAA notice prior to the initial 
denial of the claim before the date of the enactment of the 
VCAA.  VAOPGCPREC 7-2004.  

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  The request to provide records 
that pertained to the claims is essentially to the same 
effect as the relevant provision of 38 C.F.R. § 3.159, that 
is, to provide any evidence in the claimant's possession that 
pertains to a claim.  

As for the 60 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of 


Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the issue and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
1. Gastric Ulcer
A. Factual Background

In a March 1989 rating decision, the RO granted service 
connection for gastric ulcer disease and assigned a 
noncompensable rating under Diagnostic Code 7304. 
There was no further adjudicatory action on the claim until 
the veteran filed his current claim in 1994.   

At a hearing in October 1995, the veteran testified that he 
used antacids and he avoided certain foods.  

On VA examination in November 1995, the veteran complained of 
periodic burning sensation in the epigastrium.  There were no 
symptoms of vomiting or passing of blood.  The veteran's 
weight was 216 pounds.  An upper gastrointestinal series 
revealed no evidence of recent peptic ulcer disease.  The 
diagnosis was history of peptic ulcer disease. 

On VA examination in April 1997, the veteran complained of 
indigestion, bloating, and heartburn.  The impression was 
history of gastric ulcer with active symptoms.  

At a hearing in April 1999, the veteran testified that he had 
cramps and could not eat spicy food.  

On VA examination in April 2002, the veteran described 
symptoms of vomiting, indigestion, colic, stomach distention, 
and indigestion.  He stated that he had distention once a 
week and colic once a month.  The veteran's weight, by 
history, was between 247 and 252 pounds.  An upper 
gastrointestinal series revealed gastric reflux.  The 
diagnoses were remote gastric ulcer by history and chronic 
dyspepsia.  

VA records from 2002 to 2004 do not show a complaint or 
treatment for a gastric ulcer.    

At a hearing in February 2005, the veteran complained that he 
had flare-ups of ulcers.  He stated that he had pain, reflux, 
and occasional blood in his stools.  He reported that his 
diet was restricted.  

B. Rating Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The gastric ulcer is rated as noncompensable pursuant to 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7304.  Under DC 7304, 
the criteria for a 60 percent rating are severe symptoms with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  The criteria for a 40 percent 
rating are moderately severe symptoms that are less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  The criteria for a 20 percent rating are moderate, 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  The criteria for a 10 percent 
rating are mild, recurring symptoms once or twice yearly. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

C. Analysis 

Although there is evidence of dyspepsia with symptoms of 
indigestion, bloating, reflux, colic, and stomach distention, 
an active gastric ulcer or mucosal defect has not been 
demonstrated on upper gastrointestinal series in 1995 and in 
2002.  Under DC 7304, neither vomiting, hematemesis nor 
melena has been clinically associated with the gastric ulcer.  
The veteran does have other nonservice-connected 
gastrointestinal problems, such as dyspepsia and 
gastrointestinal reflux disease, that account for his current 
symptoms. 

Overall the evidence does not show gastric ulcer disease with 
mild, recurring symptoms such as vomiting, hematemesis, or 
melena, and the criteria for a compensable rating have not 
been met.  



2. Head Scar
D. Factual Background 

During service, the veteran fell out of a second story 
window, sustaining a concussion, a skull fracture, and a 
scalp laceration. 

In March 1989, the RO granted service connection for the head 
scar and assigned a noncompensable rating under Diagnostic 
Code 7800.  No further adjudicatory action was taken on the 
claim until the veteran filed his current claim in 1994. 

During a hearing in October 1995, the veteran testified that 
he wore a hat when he was outside to protect the scar from 
exposure to the sun.  He stated that the scar would be tender 
and get sun burned if exposed to the sun.  

On VA examination in April 2002, the veteran stated that when 
exposed to the sun the scar became tender and inflamed.  The 
examiner described the scar as very faintly visible between 
the forehead and the crown.  The scar was "X" shaped with 
one length measuring 9 centimeters and the other length 
measuring 7 centimeters.  The scar was not inflamed or red.  
There was no edema or keloid formation.  There was no 
underlying tissue loss.  The scar was not tender even when 
significant force was applied.  

Color photographs of the scar were taken and are in the 
record. 

VA records from December 2002 to March 2004 do not show 
complaints or treatment of the service-connected head scar.   

During the hearing in February 2005, the veteran repeated his 
contention that the scar became tender and painful after 
exposure to the sun.  



E. Rating Criteria 

The head scar is rated as noncompensable pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800.  During the pendency 
of the appeal, the criteria were changed for evaluating 
scars, effective August 30, 2002.  

Where a regulation changes after the claim has been filed and 
before the appeal process has been concluded, the claim must 
be considered under both the pre-amendment and post-amended 
versions.  VAOPGCPREC 3- 2000.  If, however, it is shown the 
veteran is entitled to a higher rating under the revised 
criteria, the increase can only be applied prospectively from 
the effective date of the change, whereas the old criteria 
may be applied either before or after the date of the 
revisions.  VAOPGCPREC 7-2003. 

Under the criteria for DC 7800 in effect prior to August 30, 
2002, (pre-August 2002 criteria) a slightly disfiguring scar 
on the head was evaluated as noncompensable.  A moderately 
disfiguring scar was rated 10 percent.  

Under the revised criteria of DC 7800, effective August 30, 
2002, (current criteria), a single characteristic of 
disfigurement is rated 10 percent.  The 8 characteristics of 
disfigurement for purposes of a rating under DC 7800 are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft  tissue missing in an area exceeding 
six square inches (39-sq.  cm.); skin indurated and 
inflexible in an area exceeding six  square inches (39-sq. 
cm.).  Under note (3) the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria.  

Additionally, a under either the former or revised criteria, 
a superficial scar, that is painful upon objective 
demonstration warrants a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

F. Analysis 

Regarding the pre-August 2002 criteria, considering the 
photographs and the findings of the VA examination, the head 
scar is not moderately disfiguring as the scar was described 
as very faintly visible.  The finding is supported by the 
color photographs.  And the scar was not tender or painful on 
examination.  Additionally, a review of VA records over the 
course of 2 years, including the summer months, does not 
document a complaint or finding of a painful or tender scar.  
For these reasons, a compensable rating under the pre-August 
2002 criteria of DC 7800 is not warranted.  And a separate 
compensable rating under DC 7804 is not warranted on the 
basis of a tender and painful scar. 

As for the current criteria under DC 7800, on VA examination 
in April 2002, the total scar measured 16 centimeters that 
meets one of the eight characteristics of disfigurement, 
warranting a 10 percent rating, effective from August 30, 
2002, the date of the amended criteria.  And a separate 
compensable rating under DC 7804 is not warranted on the 
basis of a tender and painful scar.   

ORDER 

A compensable rating for gastric ulcer disease is denied. 

Prior to August 30, 2002, a compensable rating for a head 
scar is denied. 

Since August 30, 2002, a 10 percent rating for a head scar is 
granted, subject to the law and regulations, governing the 
award of a monetary benefit. 




REMAND

Regarding hearing loss, at the hearing in February 2005, the 
veteran stated that his hearing had worsened since the last 
VA examination in April 2002.  Because the veteran's 
testimony suggests a worsening of bilateral hearing loss, 
additional evidentiary development is needed. 

In the November 1994 rating decision, the RO denied the 
claims for increase for residuals of a skull fracture with 
headaches and a left thumb scar.  The veteran then perfected 
an appeal of the issues.  While on appeal, in a March 1996 
rating decision, the RO increased the rating to 10 percent 
for each disability. The RO advised the veteran in the March 
1996 supplemental statement of the case that the award 
constituted a grant of the issues on appeals.  

As the veteran has not withdrawn the appeal of these issues, 
the appeal is still pending.  Moreover, the Board exercised 
jurisdiction of the issues in its October 2003 remand.  In 
light of this and to ensure due process, further procedural 
development is needed. 

Accordingly, under the duty to assist, these matters are 
remanded for the following action:  

1.  Schedule the veteran for a VA 
audiological examination, preferably at 
the Shreveport VA Medical Center, to 
determine the severity of the service-
connected bilateral hearing loss.  The 
claims folder must be made available to 
the examiner. 

2.  Ask the veteran to clarify his intent 
as to the appeal of the claims for 
increase for residuals of a skull fracture 
with headaches and a left thumb scar.  
Notify the veteran that he can elect to 
either withdrew the appeal of the issues, 
proceed with the appeal of these issues, 
or file a new claim.  
If the veteran elects to proceed with 
the appeal, provide the veteran VCAA 
notice.  And schedule the veteran for 
the appropriate VA examinations to 
determine the current level of 
impairment. 

3.  After the above development has been 
completed, adjudicate the claim for 
increase for hearing loss, and, if in 
order, the claims for increase residuals 
of a skull fracture with headaches and a 
left thumb scar.  If any benefit on 
appeal is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


